                                                                USDC
           Case 1:14-mc-02573-VEC Document 100 Filed 06/15/21 Page 1 of SDNY
                                                                        3
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
                                                                DOC #:
                      IN THE UNITED STATES DISTRICT COURT       DATE FILED: 6/15/2021
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


    IN RE LONDON SILVER FIXING, LTD.
    ANTITRUST LITIGATION                                     14-MD-02573-VEC
                                                             14-MC-02573-VEC

    This Document Relates to:                                The Honorable Valerie E. Caproni

    ALL ACTIONS



                   ORDER AWARDING REIMBURSEMENT OF EXPENSES

          This matter came for a duly-noticed hearing on April 8, 2021 (the “Fairness Hearing”), upon

Interim Co-Lead Counsel’s Motion for Award of Attorneys’ Fees and Reimbursement of Expenses

(“Fee and Expense Application”) in the above-captioned action (“Action”). The Court has considered

the Fee and Expense Application and all supporting and other related materials, including the matters

presented at the Fairness Hearing. Due and adequate notice of the Stipulation and Agreement of

Settlement with Deutsche Bank AG; Deutsche Bank Americas Holding Corporation, DB U.S.

Financial Markets Holding Corporation, Deutsche Bank Securities, Inc.; Deutsche Bank Trust

Corporation, Deutsche Bank Trust Company Americas; Deutsche Bank AG New York Branch, and

their subsidiaries and affiliates (collectively, “Deutsche Bank”) entered into on September 6, 2016 (the

“Settlement Agreement”)1 having been given to the Settlement Class Members, the Fairness Hearing

having been held, and the Court having considered all papers filed and proceedings held herein and

otherwise being fully informed in the premises and good cause appearing therefore,

          IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:




1Unless otherwise defined herein, all capitalized terms used have the meanings set forth and defined in the Settlement
Agreement.
           Case 1:14-mc-02573-VEC Document 100 Filed 06/15/21 Page 2 of 3



          1.    This Court has personal jurisdiction over Representative Plaintiffs, Deutsche Bank,

and all Settlement Class Members and subject matter jurisdiction over the Action to approve the

Settlement Agreement and all exhibits attached thereto.

          2.    Notice of the Fee and Expense Application was provided to potential Settlement

Class Members in a reasonable manner, and such notice complies with Rule 23(h)(1) of the Federal

Rules of Civil Procedure and due process requirements.

          3.    Plaintiffs’ Counsel is hereby awarded expenses in the amount of $485,854.46, plus

interest at the same rate as earned by the Settlement Fund, which shall be paid out of the Settlement

Fund. This amount consists of (a) the $402,987.46 in expenses accrued from the inception of this

action through November 23, 2016, the date the Court preliminarily approved the settlement with

Deutsche Bank; and (b) the $82,867.00 in expenses related to the development of the settlement

notice and distribution plans. See Letter, Dkt. 520 at 1, 1 n.1.

          4.    In the event that the Settlement is terminated or the Effective Date does not occur

in accordance with the terms of the Settlement, this Order shall be null and void, of no further force

or effect, and without prejudice to any of the Parties, and may not be introduced as evidence or used

in any actions or proceedings by any Person against the Parties.

          5.    Pursuant to Section 5(D) of the Settlement Agreement, this expense award is

independent of the Court’s consideration of the fairness, reasonableness, and adequacy of the

Settlement and is also independent of the Court’s consideration of the Distribution Plan.

          6.    The expenses award granted herein may be paid to Interim Co-Lead Counsel from

the Settlement Fund immediately upon entry of this Order, subject to the terms, conditions, and

obligations of the Settlement Agreement which terms, conditions, and obligations are incorporated

herein.




                                                    2
Case 1:14-mc-02573-VEC Document 100 Filed 06/15/21 Page 3 of 3



IT IS SO ORDERED.

                 June 15
Date: _____________________, 2021.

                                           _____________________________
                                         ______________________________
                                         HONORABLE
                                           ONORABLE VALERIE  E E.
                                                                E CAPRONI
                                                                  CAPRO
                                         UNITED STATES DISTRICT JUDGE




                                     3
